UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, °
Plaintiff, SCHEDULING ORDER
-against- 20 MAG 6097
JONATHAN WEISS,
Defendant.
pene esti eee x

The Court has scheduled an arraignment for July 13, 2021 at 3:00 p.m. before Magistrate
Judge Judith C. McCarthy using the Cisco Webex platform. Counsel will be provided with a
link to connect to the conference via video.

Members of the press and public may call 855-244-8681 and enter access code 172 655
1088 to listen to the proceeding, but will not be permitted to speak during the conference.
Persons granted remote access to proceedings are reminded of the general prohibition against
photographing, recording, and rebroadcasting of court proceedings. See Local Civil Rule 1.8.
Violation of these prohibitions may result in sanctions, including removal of court issued media
credentials, restricted entry to future hearings, denial of entry to future hearings, or any other
sanctions deemed necessary by the Court.

Counsel should be sure to consult the Court's Emergency Individual Rules and Practices,
available on the Court's website, and comply with the rules regarding conferences.

Dated: July 12, 2021
White Plains, New York

 

SO ORDERED:
Necsatn © $0 Ving or
JUDITH C. McCARTHY a

United States Magistrate Judge

 
